t c memo united_states tax_court dennis j mccarthy and holly w mccarthy petitioners v commissioner of internal revenue respondent docket no filed date dennis j mccarthy and holly w mccarthy pro sese gary r shuler jr for respondent memorandum opinion dawson judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issues for decision are whether petitioners underreported by dollar_figure taxable retirement income that holly mccarthy received in from the state teachers retirement_system of ohio strs ohio and whether petitioners must include in their gross_income dollar_figure of the total social_security_benefits dennis mccarthy received in background this case was submitted fully stipulated pursuant to rule and the stipulated facts are so found we incorporate by reference the parties’ stipulation of facts and the accompanying exhibits at the time the petition was filed petitioners resided in ohio both were then age and retired petitioner holly w mccarthy received a bachelor’s degree in nursing in and a master’s degree in education in she worked as a nurse with the northeastern school district in clark county ohio for over years she retired in petitioner dennis j mccarthy has a bachelor’s degree in accounting he retired in the state teachers retirement_system of ohio in the internal_revenue_service approved the strs ohio as a sec_401 qualified_plan the plan operated in that status at all relevant times mrs mccarthy is an strs ohio member strs ohio provides retirement health disability and survivor benefits to ohio higher education and k-12 public all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect for the year in issue educators it provides these benefits to full-time state employees of k-12 and higher education professors strs ohio members select from three plan options the defined_benefit_plan which provides retirement income that is defined in advance and includes survivor and disability protection while the member is teaching the defined_contribution_plan which provides retirement income that is based on the performance of investment choices selected by the member from the various investment options strs ohio manages and the combined_plan which offers both a defined benefit and a defined contribution component regardless of the plan option selected members contribute a percentage of their earned salary while employers contribute a percentage of the member’s annual salary under the combined_plan the member makes a contribution to the defined contribution portion while the employer makes a contribution to the defined benefit portion the state teachers retirement board establishes the contribution rates which are subject_to change strs ohio prepared two explanatory brochures for its members including understanding your strs ohio benefits - plan summary to provide an overview of the retirement_system and service retirement and plans of payment for members enrolled in its defined_benefit_plan in the brochures strs ohio informed its members that social_security_benefits may be reduced or eliminated because of strs benefits beginning with the member’s first retirement distribution retirement benefits will be taxable if federal tax is not withheld from benefits the individual will be responsible for making the federal quarterly estimated_tax payments and information regarding any amount excludable from taxation will be reflected on a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc sent to benefit recipients following the end of each calendar_year mrs mccarthy’s defined_benefit_plan distribution during her career as a school nurse mrs mccarthy contributed a portion of her salary to a defined_benefit_plan with strs ohio for strs ohio issued a form 1099-r to her reporting a gross retirement distribution of dollar_figure and a taxable_amount of dollar_figure strs ohio did not withhold any federal_income_tax from the distribution paid to mrs mccarthy it reported dollar_figure of the distribution as an employee contributions designated roth contributions or insurance premiums and not taxable by use of a for the box distribution code strs ohio indicated that this was a normal distribution mr mccarthy’s social_security_benefits mr mccarthy received social_security_benefits of dollar_figure in petitioners’ federal_income_tax return petitioners timely filed a joint federal_income_tax return for reporting the following pensions and annuities totaling dollar_figure line 16a with the taxable_amount as dollar_figure line 16b and social_security_benefits totaling dollar_figure line 20a with a zero taxable_amount line 20b notice_of_deficiency in his date notice_of_deficiency respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax respondent determined that petitioners were required but failed to include in their income dollar_figure of the total dollar_figure retirement distribution that mrs mccarthy received from strs ohio respondent also determined that petitioners should have included in their gross_income dollar_figure of mr mccarthy’s social_security_benefits received in discussion in general the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to show that the determinations are incorrect rule a 290_us_111 defined_benefit_plan distribution gross_income generally includes income from whatever source derived including income from pensions and annuities sec_61 a sec_402 provides that the amounts distributed under a plan described in sec_401 such as a qualified defined_benefit_plan generally shall be taxable to the distributee under sec_72 taxpayers seeking an exclusion_from_gross_income must demonstrate they are eligible for the exclusion and bring themselves within the clear scope of the exclusion 111_tc_339 ndollar_figure the parties agree that mrs mccarthy contributed to a qualified defined_benefit_plan with strs ohio under sec_401 in she received a dollar_figure taxable_distribution from strs ohio from which no federal_income_tax was withheld distributions from qualified_plans are generally treated as annuities and subject_to tax to the extent provided in sec_72 see eg wright v commissioner tcmemo_2005_5 it is clear from the record that petitioners failed to establish that they are legally entitled to exclude from their gross_income the strs ohio distribution of dollar_figure that mrs mccarthy received in petitioners reported social_security_benefits of dollar_figure and a taxable retirement distribution of dollar_figure by classifying a portion of the strs ohio distribution as social_security_benefits petitioners sought to minimize tax on the untaxed benefits mrs mccarthy accrued during her career social_security_benefits sec_86 generally provides that gross_income includes social_security_benefits in an amount equal to the lesser_of a one-half of the social_security_benefits received during the taxable_year or b one-half of the excess described in subsection b sec_86 applies if the sum of the modified_adjusted_gross_income of the taxpayer for the taxable_year plus one-half of the social_security_benefits received during the taxable_year exceeds the base_amount subsection c b provides in the case of a joint_return that the base_amount is dollar_figure and subsection c b provides in the case of a joint_return that the adjusted_base_amount is dollar_figure in general pursuant to sec_86 social_security_benefit means any amount received by the taxpayer by reason of entitlement to a monthly benefit under the social_security act sec_86 requires that if a taxpayer’s modified_adjusted_gross_income plus one-half of his or her social_security_benefits exceeds a certain base_amount a portion of the taxpayer’s social_security_benefits shall be included in gross income petitioners did not offer any evidence or make any arguments with respect to respondent’s determination regarding this issue accordingly we hold that petitioners are liable for tax on mr mccarthy’s social_security_benefits pursuant to sec_86 as determined by respondent petitioners’ modified_adjusted_gross_income for plus one-half of mr mccarthy’s social_security_benefits for that year together their provisional income is in excess of the base_amount and accordingly they must include in income an amount of benefits which is the lesser_of one-half of the annual benefits received or one-half of the amount that remains after subtracting the appropriate base_amount from their provisional income in sum mr mccarthy received dollar_figure in pension annuity income from the social_security administration in petitioners incorrectly listed taxable social_security_benefits as zero on their return we agree with respondent that the correct taxable_amount is dollar_figure as set forth in the notice_of_deficiency gross_income of dollar_figure plus one-half of social_security_benefits or dollar_figure equals modified_adjusted_gross_income of dollar_figure less the base_amount of dollar_figure equals an excess above base_amount of dollar_figure one-half of excess base_amount is dollar_figure one-half of social_security_benefits is dollar_figure the amount includible in gross_income is dollar_figure rounded up to the nearest dollar dollar_figure petitioners request the court to make an equitable resolution in this case unfortunately for petitioners the law simply does not provide the relief they seek in effect they are asking us to legislate changes in the statutory provisions enacted by congress the power to legislate is exclusively the power of congress and not of this court see 270_us_245 we must enforce the laws as written and interpreted see 302_f3d_1369 fed cir 944_f2d_1063 3d cir while petitioners may perceive the result to be harsh we cannot ignore the plain language of the statutes and rewrite them to achieve what petitioners advocate as a more equitable result see 85_tc_168 petitioners state in their answering brief in essence what we seek is judicial redress of the financial inequity created by two different arms of government ssa and irs defining the same monies of the strs pension in two completely opposite ways each to the detriment of the taxpayer this seems to violate court rulings that the government can’t have its cake and eat it it should be noted that while the strs pension is based on untaxed contributions social_security pensions are based on untaxed contributions employer share based on this the redress could be to allow of what the ssa claims is ss included in the strs pension employer share to be treated as ss on our tax returns we have considered all of the arguments made by petitioners and to the extent not expressly discussed above we find that those arguments do not support a result contrary to that reached herein to reflect the foregoing decision will be entered for respondent
